206 P.3d 1103 (2009)
227 Or. App. 628
STATE of Oregon, Plaintiff-Respondent,
v.
John Lester LAMARSH, Defendant-Appellant.
CR0600226; A134428.
Court of Appeals of Oregon.
Submitted March 26, 2009.
Decided April 22, 2009.
Peter Gartlan, Chief Defender, and Mary Shannon Storey, Deputy Public Defender, Legal Services Division, Office of Public Defense Services, filed the brief for appellant.
John R. Kroger, Attorney General, Rolf C. Moan, Acting Solicitor General, and Doug M. Petrina, Senior Assistant Attorney General, filed the brief for respondent.
Before EDMONDS, Presiding Judge, and BREWER, Chief Judge, and SERCOMBE, Judge.
PER CURIAM.
Defendant was convicted of eight counts of first-degree sexual abuse, ORS 163.427. The trial court sentenced defendant to consecutive 75-month sentences under ORS 137.700 (Measure 11). On appeal, defendant contends that the trial court erred in imposing Measure 11 sentences based on its own factual finding that his offenses occurred after the effective date of Measure 11. The state concedes that the trial court erred in that regard and that the case must be remanded for resentencing. Blakely v. Washington, 542 U.S. 296, 124 S. Ct. 2531, 159 L. Ed. 2d 403 (2004); Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000). We agree and accept the state's concession.
Remanded for resentencing; otherwise affirmed.